                 Case 2:20-mj-00895-VCF Document 24
                                                 25 Filed 03/26/21
                                                          03/29/21 Page 3
                                                                        1 of 4
                                                                             2



                                                                                          March 29, 2021
1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-00895-VCF
5
     ROBERT BARBER,                                       FINDINGS AND ORDER
6
                     Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution. The government has provided defense counsel with Rule 16

13   discovery for that purpose, and the parties are in active plea negotiations. Defense counsel

14   will need additional time to review the discovery and discuss any potential plea offer with

15   his client. The Court finds good cause to continue the hearing to allow the parties to reach a

16   pre-indictment resolution.

17          2.       Both counsel for defendant and counsel for the government agree to the

18   continuance.

19          3.       Defendant is not in custody and agrees to the continuance.

20          4.       The continuance is not sought for the purposes of delay, but to allow defense

21   counsel an opportunity to examine the merits of this case before a potential resolution can

22   be reached between the parties.

23

24
                                                  3
                  Case 2:20-mj-00895-VCF Document 24
                                                  25 Filed 03/26/21
                                                           03/29/21 Page 4
                                                                         2 of 4
                                                                              2




1            5.       Denial of this request could result in a miscarriage of justice, and the ends of

2    justice served by granting this request outweigh the best interest of the public and the

3    defendants in a speedy trial.

4            6.       The additional time requested by this stipulation is excludable in computing

5    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

6    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

7            THEREFORE, IT IS HEREBY ORDERED that the preliminary hearing in the

8    above-captioned matter currently scheduled for March 29, 2021, at 4:00 p.m. be vacated and

9                  June 3, 2021 at 4:00 pm in LV Courtroom
     continued to _________________________,               3D before Magistrate Judge Cam Ferenbach.
                                                       at _______.
                              29                 March
10           DATED this _____ day of _______________, 2021.

11

12                                                 _______________________________________
                                                    HONORABLE CAM FERENBACH
13                                                  UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24
                                                     4
